FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

MICHAEL ROBERT PULIDO,                
               Petitioner-Appellee,        No. 05-15916
                v.                          D.C. No.
CHRIS CHRONES,                            CV-99-04933-CW
           Respondent-Appellant.
                                      

MICHAEL ROBERT PULIDO,                    No. 05-16308
            Petitioner-Appellant,
              v.                            D.C. No.
                                          CV-99-04933-CW
CHRIS CHRONES,
                                              ORDER
            Respondent-Appellee.
                                      
                     Filed June 9, 2009

 Before: Alfred T. Goodwin, Diarmuid F. O’Scannlain, and
             Sidney R. Thomas, Circuit Judges.


                          ORDER

  Petitioner-Appellant’s Petition for Reconsideration of Dis-
positive Order, filed with this court on March 31, 2009 is
GRANTED. The Order remanding the case, filed March 20,
2009 is VACATED.

  Petitioner-Appellant’s Motion to file Supplemental Brief
Following Supreme Court Remand, filed March 10, 2009 is
GRANTED and Petitioner-Appellant’s Supplemental Brief is
ordered FILED.

                            6829
6830                  PULIDO v. CHRONES
   Respondent-Appellant is directed to file a responsive brief
to Petitioner-Appellee’s Supplemental Brief to address the
application of the harmless error standard of Brecht v.
Abrahamson, 507 U.S. 619 (1993). Respondent-Appellant
shall respond within fourteen (14) days of the date of this
order, and Respondent-Appellant shall provide this court with
ten (10) copies.
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2009 Thomson Reuters/West.